IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TRAVIS KENTARIUS BLACK,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1340

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 15, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

Travis Kentarius Black, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and WINSOR, JJ., CONCUR.